                  Case 5:20-po-61654 Document 1 Filed on 03/01/20 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  SouthernDistrict
                                              __________   Districtofof__________
                                                                        Texas

                   United States of America                       )
                              v.                                  )
                        Jose AMBROSE                              )      Case No.
                                                                  )                 L-20-PO61654
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of               February 29, 2020              in the county of                  Webb                in the
       Southern         District of           Texas           , the defendant(s) violated:

             Code Section                                                   Offense Description
8 USC 1325(a)(1)                           an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                           designated by an immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Jose AMBROSE, who admitted being a citizen of Mexico, who entered or attempted
to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding immigration inspection,
nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or attempted entry took place
on February 29, 2020.




              Continued on the attached sheet.                                                  /S/Joshua Steele
                                                                                             Complainant’s signature

                                                                         Joshua Steele                    , Border Patrol Agent
                                                                                              Printed name and title
  Sworn to before me and signed in my presence,
 Affiant Joshua Steele
 sworn and attested
 on March 1, 2020, at 9:48 PM,
 Date:    March
 at Laredo,     02, 2020
            Texas.
                                                                                                Judge’s signature

 City and state:      Laredo, Texas                                      Diana Song Quiroga               , U.S. Magistrate Judge
                                                                                              Printed name and title
